FILED
                             NOT FOR PUBLICATION                            JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN DOE,                                        No. 09-15038

               Plaintiff - Appellant,            D.C. No. 3:06-cv-01502-MHP

  and
                                                 MEMORANDUM *
AMARPAL SINGH and SAN FRAN
TRUST,

               Plaintiffs,

  v.

HAWKINS, DELAFIELD AND WOOD;
et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                      Marilyn H. Patel, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      John Doe appeals pro se from the district court’s order designating him as

payee for settlement proceeds following the settlement of his ERISA action against

First Unum Life Insurance Co. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. Kirkland v. Legion Ins. Co., 343 F.3d 1135,

1140 (9th Cir. 2003). We affirm.

      The district court did not abuse its discretion when it designated Doe as the

settlement payee after giving Doe numerous warnings, holding three hearings on

the issue, and allowing Doe more than a year in which to set up a valid special

needs trust. See S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002)

(“District courts have inherent power to control their dockets”) (internal quotation

marks omitted).

      The district court did not abuse its discretion by denying Doe’s requests to

bring additional claims after entry of the settlement agreement. See Ventress v.

Japan Airlines, 603 F.3d 676, 680-81 (9th Cir. 2010) (setting forth standard of

review).

      Doe’s remaining contentions are unpersuasive.

      Doe’s motion for judicial notice is granted.

      AFFIRMED.




                                          2                                    09-15038